Office Action Summary

Claims 1, 3, 5-6, 8, and 10-11 are pending in the application.    

Allowable Subject Matter
Claims 1, 3, 5-6, 8, and 10-11 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1, 3, 5-6, 8, and 10-11 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 8/11/2021:  
“The closest prior art of record is Santhanam (U.S. Publication No. 2016/0300144), Psota (U.S. Publication No. 2017/0323358), and Design (NPL- Cross-Cultural Design). Santhanam, a system and method for generating recommendations, teaches selections of items of interest, matching of items, non-matching items, use of sets of attribute values, machine learning and training, but does not teach the AT enrichment process, such as determining an attribute value level performance in the specific manner as claimed. Psota, a method and apparatus for evaluating public records of supply transactions, also teaches machine learning and training, as well as teaching determination of different values, but not the specific method using a Demand Transfer value and Customer Decision tree. Design, NPL for Item based fashion matching, teaches using matching of identified attributes for products. The combination of prior art does not teach this specific way as to how the enrichment is performed and how the different processes for determining AV level performance, assigning weights, and standardizing the weights, and this adequately reflects the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.”
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of matching item sets, are integrated into a practical application, as the additional elements applies the judicial exception in a 
	Examiner notes that the 112(b) Rejection of Claims 1, 3, 5-6, 8, and 10-11 have been removed in light of Applicants amendment to the independent Claims 1, 6, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
8/16/2021